Title: To John Adams from David Sewall, 31 October 1815
From: Sewall, David
To: Adams, John


				
					My dear Sir
					York, (District of Maine) October 31, 1815
				
				Various changes in the Natural, political and moral World, have occurred, since the beginning of the current year. of which, our advanced Age, admonishes us, We shall probably not much longer be permitted to suffer enjoy, or contemplate.I delayed for some time to write you under some expectation of once more viziting  the Metropolis of the State, from whence I hoped to make an excurtion to Quincy, for the purpose of a little social interview, But the Season and my other engagements, I am satisfied will not permit it this year: and perhaps never.—The uncommon Storm & violent Wind of the 23rd. ulto. was attended with some circumstances never before to have been noticed, I mean the saltness of the Raine. The small distance of my House from the Sea, about a mile, might account for it, from the Spray blown up; from the top of the Waves, which during the hight of the Tempest, were in great agitation. But that these Sprays should reach 20 or 30 Miles into the Country, and leave a percieveable  Brackingness on the leaves of the Trees, or the Windows of Houses is difficult to concieve How far, or to what a degree a Nitrouss Current or blast might Occasion this uncommon Occurance, is perhaps impossible to determine: But the very Warm Wind, which was felt,;during some part of the tempest, like the blast of a Furnace, or brick kiln, would seem to contradict the supposition of a Nitrous one. These are matters for the contemplation of the Philosopher. That the American nation, is at Peace is a subject of Congratulation and which it is hoped, the Anxieties troubles, and sufferings, arising from War, will prevent a repetion on the part of such as may be at the head of the Nation, for a long period to come.—The uncommon  exercitions that are making in many places, for the distribution of the Scriptures, affords a happy prospect that the period is approaching, when the kingdoms of this World, will become the peaceable    kingdom of our lord & Saviour Jesus Christ,—When Wars & rumours of Wars shall cease and come to a period.—Upon viewing a catalogue of the current year I find five only of our class, among the liveing, may we be fully prepared to meet those in a future State who   are gone to an inheritance pure and undefiled is the sincere desire and earnest  expectation of  your sincere friend / and humble Servant
				
					David Sewall
				
				
			